        Case: 1:20-cv-06316 Document #: 49-42 Filed: 03/05/21 Page 1 of 2 PageID #:1305




                      /
               .:?'       GRANTS.GOVtN


                             EXHIBITS 39
Confirmation


Thank you for submitting your grant application package via Grants.gov. Your application is
currently being processed by the Grants.gov system. Once your submission has been processed,
Grants.gov will send email messages to advise you of the progress of your application through the
system. Over the next 24 to 48 hours, you should receive two emails. The first will confirm receipt
of your application by the Grants.gov system, and the second will indicate that the application has
either been successfully validated by the system prior to transmission to the grantor agency or has
been rejected due to errors.

Please do not hit the back button on your browser.

If your application is successfully validated and subsequently retrieved by the grantor agency from
the Grants.gov system, you will receive an additional email. This email may be delivered several
days or weeks from the date of submission, depending on when the grantor agency retrieves it.


You may also monitor the processing status of your submission within the Grants.gov system by
clicking on the "Track My Application" link listed at the end of this form.


Note: Once the grantor agency has retrieved your application
                                                      ...
                                                             from Grants.gov, you will need to
contact them directly for any subsequent status updates. Grants.gov does not participate in making
any award decisions.


IMPORTANT NOTICE: If you do not receive a receipt confirmation and either a validation
confirmation or a rejection email message within 48 hours, please contact us. The Grants.gov
Contact Center can be reached by email at support@grants.gov, or by telephone at
1-800-518-4726. Always include your Grants.gov tracking number in all correspondence. The
tracking numbers issued by Grants.gov look like GRANTXXXXXXXXX.
            Case: 1:20-cv-06316 Document #: 49-42 Filed: 03/05/21 Page 2 of 2 PageID #:1306


If you have questions please contact the Grants.gov Contact Center: support@grants.gov
1-800-518-4726 24 hours a day, 7 days a week. Closed on federal holidays.

The following application tracking information was generated by the system:

Grants.gov Tracking                                                          EXHIBIT 39
                                          GRANT12 61964 4
Number:

Applicant DUNS:                           00-605-6061


Submitter's Name:                         Fred L Nance Jr


CFDA Number:                              16.812


CFDA Description:                         Second Chance Act Reentry Initiative

Funding Opportunity                       BJA-2018-13634
Number:
Funding Opportunity                      BJA FY 18 Second Chance Act Comprehensive Community-Based
Description:                             Adult Reentry Program


Agency Name:                              Bureau of Justice Assistance

Application Name of                       emages
this Submission:

Date/Time of Receipt:                    May 01, 2018 01:58:35 PM EDT



TRACK MY APPLICATION -To check the status of this application, please click the link below:
https:// apply07 .grants. gov/apply/spoExit.jsp ?p=web/grants/applicants/track-my-appl ication. htm !&tracking num =GRANT 12619644



          It is suggested you Save and/or Print this response for your records.
